DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Baker (10,217,450).
In terms of claim 1, Baker teaches a passive pickup (i.e. no applied power source, voltage instead received from string vibration) for a stringed instrument comprising a first coil wound around a first plurality of pole pieces, wherein a first end is coupled directly to an output for coupling to an amplifier, a second coil wound around a second plurality of pole pieces, and a passive tone altering signal processor coupled to an end of the second coil and the output for coupling to an amplifier (see Figures 14 and 15, column 9, lines 3-13, column 33, line 66 – column 34, line 11, column 35, lines 1-14 and 35-46, column 35, line 60 – column 36, line 3, and claims 3, 11, 15, 17, 21 and 22).
As for claims 2-5, Baker teaches the use of inductance, capacitance, potentiometers, capacitor-potentiometer combination, etc., in series or parallel configurations (see references cited above, in particular, column 35, lines 43-46).
As for claims 6 and 7, Baker teaches out of phase winding (i.e. clockwise and counterclockwise; opposite) (see references cited above).
As for claim 8, Baker teaches the ability to couple the coils in parallel (see column 34, lines 5-11).
As for claims 9 and 10, Baker teaches four or six pole pieces (see column 35, line 67 and claim 15).
As for claims 11 and 12, Baker teaches the poles as magnets comprising ferromagnetic material (see claim 3).
As for claims 14 and 15, Baker teaches a string instrument, such as guitar or bass (see column 1, lines 59-67), comprising the pickup up as disclosed in claim 1, wherein the strings of the instrument pass over respective pole pieces (i.e. 6 string guitar, 6 pole pieces; 4 string bass, 4 pole pieces). (See references cited above).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of that which is well known in the art.
Baker fails to explicitly teach encasing the elements of the pickup; however, pickup housings are well known in the art, and the Examiner takes Official Notice that encasing or providing a housing for the pickup device of Baker would have been obvious to one of ordinary skill in the art, at the time of the effective filing date.


Allowable Subject Matter

Claim 16 is allowed, given the narrowing and specified “consisting of” language.


Response to Arguments

Applicant’s arguments, filed 07/22/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record. The new ground of rejection is based on the current amendments to the claims, which specify passive elements and an output directly coupled to an amplifier.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        09/09/2022